         Case 1:18-cv-07144-JGK Document 58 Filed 02/05/20 Page 1 of 1




                              HANG & ASSOCIATES, PLLC
                                     ATTORNEYS AT LAW                USDC SONY
                                136-20 38th Avenue, Suite 10G        DOCUMENT
                                  Flushing, New York 11354           ELECTRQNICALLY FILED

                                                                     g.~-~:   FILED: ..   ,71: 5:&[)·--_
                                      February 5, 2020

VIA ECF                                                        APPLICATION GRANTED
Hon. John G. Koeltl, U.S.D.J.                                   ·· -~ SO ORDERED
United States District Court
Southern District of New York
                                                            ~· ;:if(txW                    .· ·...
500 Pearl Street
New York, NY 10007-1312
                                                 ;}-Is~     Jbhn G. Koeltl, U.S.D.J.

                       Re:    Chen et al v. Lucky of Pelham Inc. et al
                             Civil Docket No. 1:18-cv-07144-JGK

          Consent Letter Motion for Extension of Time to Submit the Settlement Agreement

Dear Judge Koeltl:

       This office represents the Plaintiffs Liang Chen and Lai Yoong Low ("Plaintiffs") in
the above-captioned matter. With consent of defendants, we write to request a one-week
extension to submit the settlement agreement for Court approval pursuant to Cheeks, i.e.
through February 11, 2020.

       This is the third time for the parties to request an extension of time to submit the
settlement agreement for Court approval. The current deadline is February 5, 2020,
pursuant to the Court's Order dated January 19, 2020(ECF No. 57). Since the previous
grant of the extensions, the parties have been able to finalize the settlement agreement.
The impetus for the instant application is that the parties need additional to gather the
necessary signatures. As of the filing of this motion, Plaintiff has signed the settlement
agreement and defendants are expected to execute the same by the end of this week.

       Therefore, the undersigned respectfully request that the Court grant the instant
application.

       We appreciate the Court's·time and continued attention in this matter.

                                               Respectfully submitted,


                                                           .
                                                          sf Ge Qu
                                                   Ge Qu, Esq.
                                                   Attorney for Plaintiffs
